UNITED STATES COURT OF APPEALS
                   For the Fifth Circuit



                       No. 01-30271




                FARM CREDIT BANK OF TEXAS

                       Plaintiff - Appellant - Cross-Appellee

                          VERSUS

               LORITA RICHARD GUIDRY; ET AL

                                                    Defendants
          LORITA RICHARD GUIDRY; PATRICK GUIDRY

                     Defendants - Appellees - Cross-Appellees

DAVID GUIDRY, Trustee for Lorita Guidry, Irrevocable Trust

                         Trustee - Appellee - Cross-Appellees
                 ------------------------
                  LORITA RICHARD GUIDRY

                        Plaintiff - Appellee - Cross-Appellee

DAVID GUIDRY, Trustee for Lorita Guidry, Irrevocable Trust

                          Trustee - Appellee - Cross-Appellee

                          VERSUS

      LINCOLN NATIONAL LIFE INSURANCE COMPANY; ET AL

                                                    Defendants
         LINCOLN NATIONAL LIFE INSURANCE COMPANY

                       Defendant - Appellee - Cross-Appellant

        UNITED STATES FIDELITY & GUARANTY COMPANY

                                                       Appellee
            Appeal from the United States District Court
         For the Middle District of Louisiana, Baton Rouge
                           No. 98-CV-392-B

                             June 14, 2002



Before DAVIS, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

      Since the first appeal in this case1 the district court has

resolved all issues and rendered a final judgment.             Farm Credit

raises three issues in this appeal. It contends the district court

erred in (1) refusing to hold the Guidrys and Lincoln National Life

Insurance Company(LNL) in contempt of court; (2) refusing to hold

United   States   Fidelity   and   Guaranty   Company(USF&G)    as   surety

responsible for the balance of the judgment under the terms of the

appeal bond and (3) refusing to cast LNL in judgment for the sums

the Trustee paid out of the annuity account while the appeal was

pending. LNL filed a cross appeal challenging the district court’s

denial of its Rule 60(b)(6) motion predicated on an enactment by

the Louisiana legislature after our first appeal was decided.

      After careful review of the record, the briefs of the parties

and arguments of counsel, we are satisfied that the district court

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  1
   See Farm Credit Bank of Texas v. Guidry, 110 F.3d 1147(5th Cir.
1997).


                                     2
committed no reversible error.

     First, we find no abuse of discretion in the district court’s

refusal to hold the Guidrys and LNL in contempt of court for the

payment from the trust to the beneficiary during the pendency of

the appeal.   The district court was well within its discretion in

concluding that no good purpose would be served in holding the

Guidrys in contempt because they were impecunious and a jail

sentence would serve no good purpose.     The garnishment was not

served on LNL and the district court was entitled to conclude that

the garnishment order did not bind LNL.

     Second, we agree with the district court’s reading of the

appeal bond and concur in its refusal to impose further liability

under the bond on the surety USF&G.

     On Lincoln National’s cross appeal, we are satisfied that the

district court did not abuse its considerable discretion in denying

LNL’s Rule 60(b)(6) motion predicated on an act of the Louisiana

legislature enacted after the relevant issue had been litigated and

had become the law of the case.

     Because the district court committed no reversible error, its

judgment is affirmed.

     AFFIRMED.




                                  3